Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s argument, see remarks page 9-11, filed 8/10/2022, with respect to the rejection(s) of claims 1, and 14 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Harley et al. (U.S. Pub. 2009/0194344 A1), hereinafter Harley, 

Claims 2-7, 9-13, 15-16, 18-20 under 35 U.S.C. 103 as allegedly being
unpatentable over Harley, in further view of Matsuhiro et al. (U.S. Pub. 2015/0276531 A1), hereinafter Matsuhiro have been fully considered as follows:

Applicant’s Argument: Applicant’s argument, see remarks page 10, filed 8/10/2022.
“The pressure-sensitive layer PSL of the present application includes a polymer having a pressure-sensitive material, and the pressure-sensitive material may be nano metal particles (or metal nanoparticles) such as nickel, aluminum, titanium, tin, and copper. That is, the contact area of the pressure sensing layer PSL with the driving electrode TE and the sensing electrode RE may increase depending on the pressure. Accordingly, the pressure can be sensed by measuring the change in the resistance value sensed by the sensing electrode RE. However, Harley appears to merely disclose a capacitive sensing system, and Matsuhiro appears to merely disclose forming a capacitor by interposing the dielectric layer 406 between the electrode layers 402 and 407 to sense the pressure by the capacitance C of the capacitor”.

Examiner Response: 
Applicant’s argument, see page 9-10 (stated above), filled 8/10/2022, with respect to the rejection(s) of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claim which necessitates a new ground of rejection. The following limitation are now added to independent claim 1 “and wherein the pressure sensing layer includes a polymer resin having metal particles, and wherein a contact area between the pressure sensing layer and the driving electrode and a contact area between the pressure sensing layer and the sensing electrode are increased when a pressure is applied rather than when the pressure is not applied” which necessitates a new ground of rejection. In view of applicant’s claim amendment Ko et all (US 20170220162 A1) and Yasushi Matsuhiro et al. (US 2015/0276531 A 1) are applied to meet at least the amended limitation of claim 1. Because Ko et all discloses the elements of the pressure sensing layer are polymer and metal particle. The presence of conductive metal particle enables the pressure sensor to measure the resistance change due to application of pressure, ([0096], [0123],[0164],[0165],[0166], Figure 11A, 11B, and 1). Yasushi discloses that the contact area between the driving electrode and the pressure sensing layer increases with the application of pressure, ([0133], figure 1,2a and 2b).
Therefore, claim 1 is now rejected under 35 U.S.C 103 as being unpatentable
over Harley et al. (US 2009/0194344 A 1) and in view of Ko et al. (US 20170220162 A1), and further in view of Yasushi Matsuhiro et al. (US 2015/0276531 A 1).
The independent claim 14 is rejected similarly as claim 1.
Dependent claims 2-7, 9-12,15-16, 18-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (US 2009/0194344 A 1, hereinafter Harley) and  in view of Ko et al. (US 20170220162 A1, hereinafter Ko), and further in view of Yasushi Matsuhiro et al. (US 2015/0276531 A 1, hereinafter Yasushi).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-12,14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Harley et al. (US 2009/0194344 A 1, hereinafter Harley) and in view of
Ko et al. (US 20170220162 A1, hereinafter Ko), and further in view of Yasushi Matsuhiro et al. (US 2015/0276531 A 1, hereinafter Yasushi).


Regarding claim 1, Harley teaches a pressure sensor (mutual capacitance sensing system, [0012] line 1), comprising: a first substrate (at least one substrate [0033] line 3); a pressure sensing layer (touch sensing layer 104, [0033] line 11, Figure 3,4) on one surface of the first substrate; and a driving electrode (plurality of drive electrodes, [0012] line 6) and a sensing electrode (A plurality of sense electrode, [0012], line 10) on the pressure sensing layer and spaced apart (Figure 3 and Figure 4) from each other, wherein the driving electrode and the sensing electrode are on a same layer (electrode array 62 is disposed in a single layer, [0037], lines 2-3), and each of the driving electrode and the sensing electrode is directly on the pressure sensing layer (touch layer Figure 3, Figure 5 and Figure 6).

Harley does not teach wherein the pressure sensing layer includes a polymer resin having metal particles, 

Ko teaches wherein the pressure sensing layer includes a polymer resin having metal particles.(Referring to FIG. ll A, the plurality of variable resistor elements 130 may be positioned on the lower surface 118 of the metal line 115 included in the first conductor 110. The buffer member 140 may include a plurality of sub-buffer members 141 separated from each other.  In this case, the plurality of sub-buffer members 141 may be positioned between the variable resistor elements 130 and the second conductor 120. In this case, the plurality of sub-buffer members 141 may be in contact with the variable resistor elements 130 and the second conductor 120, [0164],[0165],[0166], Figure 11A, 11B, and 1. The buffer member 140 may include thermoplastic elastomer, polystyrene, polyolefin, polyurethane thermoplastic elastomers, polyamides, synthetic rubbers, polydimethylsiloxane,
polybutadiene, polyisobutylene, [poly(styrene- butadienestyrene )],  olyurethanes, polychloroprene, polyethylene, silicone, and a combination thereof, but is not
limited thereto, [0123]. The variable resistance element 130 may include
nano particles. The nano particles may be in a form of a nano tube, a nano column, a nano rod, a nano pore, a nano wire, and the like. The nano particles may include particles of carbon…….., a metal, a conductive oxide of the metalloid or the metal, and a conductive nitride………….. the metal, or include particles…. insulating bead, or a combination thereof. The metalloid may include any one of antimony (Sb), germanium (Ge), and arsenic (As), or an alloy thereof. The metal may include a zinc (Zn), aluminum (Al), ……….., nickel (Ni), copper (Cu), indium (In), tin (Sn),…………………..Titanium (Ti), or an alloy thereof. The conductive oxide may include an indium tin oxide (ITO), ………., a zinc oxide (ZnO), and a mixture thereof, [0096]).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch. sensor includes a first conductor, a second conductor spaced apart from the first conductor and configured to form capacitance with the first conductor, and one or more variable resistance elements connected with the first conductor. The one or more variable resistance elements may have capacitance and resistance which change in accordance
with a pressure applied to the sensor from the outside,( Ko, [ 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate Ko display device having a sensor that recognizes the position of and pressure generated by a user touch with the benefits of better integration of both the pressure and location sensing functions into one sensor.
Both Harley and Ko are silent wherein a contact area between the pressure sensing layer and the driving electrode and a contact area between the pressure sensing layer and the sensing electrode are increased when a pressure is applied rather than when the pressure is not applied.

Yasushi teaches wherein a contact area between the pressure sensing layer and the driving electrode and a contact area between the pressure sensing layer and the sensing electrode are increased when a pressure is applied rather than when the pressure is not applied.( In the case where pressure is applied along with the
layer stacking direction of the stacked body constituting the pressure sensor, when the pressure is relatively low, the constitution largely similar to that shown in FIG. 1 is maintained as shown in FIG. 2 (a). At this time, depending on the magnitude of pressure, convex parts (103,108) of the electrode layers bite into dielectric layer 106 or the height of each of convex parts (103,108) of the electrode layers is decreased, so that contact part width 115a of dielectric layer 106 and electrode layer 102 increases, and contact part width 115a of dielectric layer 106 and electrode layer 107 increases, [0133], figure 1,2a and 2b).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch. sensor includes a first conductor, a second conductor spaced apart from the first conductor and configured to form capacitance with the first conductor, and one or more variable resistance elements connected with the first conductor. The one or more variable resistance elements may have capacitance and resistance which change in accordance
with a pressure applied to the sensor from the outside,( Ko, [ 0029]).  Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley and Ko pressure sensor to incorporate the teachings of Yasushi with the benefits of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12).


Regarding claim 14, Harley teaches,
A display device, comprising: a display panel (Polarizer layer 114 which forms the
top layer of LCD portion 59 of touch screen device 10 [0047] lines 5-6, Figure 9);
and a pressure sensor under the display panel (electrode array underlies polarizer
layer 114, Figure 9,[0047], lines 4-5), wherein the pressure sensor includes: a first
substrate (at least one substrate[0033] line 3); a pressure sensing layer (touch
sensing layer 104, [0033] line 11, Figure 3,4) on one surface of the first substrate;
and a driving electrode and a sensing electrode on the pressure sensing layer and
spaced apart from each other (plurality of drive electrodes, [0012] line 6, A plurality
of sense electrode, [0012], line 10), wherein the driving electrode and the sensing
electrode are on a same layer (Figure 3 and Figure 4), and each of the driving
electrode and the sensing electrode is directly on the pressure sensing layer (electrode
array 62 is disposed in a single layer, [0037], lines 2-3, touch layer Figure 3,
Figure 5 and Figure 6).

Harley does not teach wherein the pressure sensing layer includes a polymer resin having metal particles, 

Ko teaches wherein the pressure sensing layer includes a polymer resin having metal particles.(Referring to FIG. ll A, the plurality of variable resistor elements 130 may be positioned on the lower surface 118 of the metal line 115 included in the first conductor 110. The buffer member 140 may include a plurality of sub-buffer members 141 separated from each other.  In this case, the plurality of sub-buffer members 141 may be positioned between the variable resistor elements 130 and the second conductor 120. In this case, the plurality of sub-buffer members 141 may be in contact with the variable resistor elements 130 and the second conductor 120, [0164],[0165],[0166], Figure 11A, 11B, and 1. The buffer member 140 may include thermoplastic elastomer, polystyrene, polyolefin, polyurethane thermoplastic elastomers, polyamides, synthetic rubbers, polydimethylsiloxane,
polybutadiene, polyisobutylene, [poly(styrene- butadienestyrene )],  olyurethanes, polychloroprene, polyethylene, silicone, and a combination thereof, but is not
limited thereto, [0123]. The variable resistance element 130 may include
nano particles. The nano particles may be in a form of a nano tube, a nano column, a nano rod, a nano pore, a nano wire, and the like. The nano particles may include particles of carbon…….., a metal, a conductive oxide of the metalloid or the metal, and a conductive nitride………….. the metal, or include particles…. insulating bead, or a combination thereof. The metalloid may include any one of antimony (Sb), germanium (Ge), and arsenic (As), or an alloy thereof. The metal may include a zinc (Zn), aluminum (Al), ……….., nickel (Ni), copper (Cu), indium (In), tin (Sn),…………………..Titanium (Ti), or an alloy thereof. The conductive oxide may include an indium tin oxide (ITO), ………., a zinc oxide (ZnO), and a mixture thereof, [0096]).
Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch. sensor includes a first conductor, a second conductor spaced apart from the first conductor and configured to form capacitance with the first conductor, and one or more variable resistance elements connected with the first conductor. The one or more variable resistance elements may have capacitance and resistance which change in accordance
with a pressure applied to the sensor from the outside,( Ko, [ 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley pressure sensor to incorporate Ko display device having a sensor that recognizes the position of and pressure generated by a user touch with the benefits of better integration of both the pressure and location sensing functions into one sensor.

Both Harley and Ko are silent wherein a contact area between the pressure sensing layer and the driving electrode and a contact area between the pressure sensing layer and the sensing electrode are increased when a pressure is applied rather than when the pressure is not applied.

Yasushi teaches wherein a contact area between the pressure sensing layer and the driving electrode and a contact area between the pressure sensing layer and the sensing electrode are increased when a pressure is applied rather than when the pressure is not applied.( In the case where pressure is applied along with the
layer stacking direction of the stacked body constituting the pressure sensor, when the pressure is relatively low, the constitution largely similar to that shown in FIG. 1 is maintained as shown in FIG. 2 (a). At this time, depending on the magnitude of pressure, convex parts (103,108) of the electrode layers bite into dielectric layer 106 or the height of each of convex parts (103,108) of the electrode layers is decreased, so that contact part width 115a of dielectric layer 106 and electrode layer 102 increases, and contact part width 115a of dielectric layer 106 and electrode layer 107 increases, [0133], figure 1,2a and 2b).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch. sensor includes a first conductor, a second conductor spaced apart from the first conductor and configured to form capacitance with the first conductor, and one or more variable resistance elements connected with the first conductor. The one or more variable resistance elements may have capacitance and resistance which change in accordance
with a pressure applied to the sensor from the outside,( Ko, [ 0029]).  Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harley and Ko pressure sensor to incorporate the teachings of Yasushi with the benefits of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12).


Regarding claim 2, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 1 , 
Both Harley and Ko do not teach the protruding structure of pressure sensing layers.
However, Yasushi teaches, the wherein the pressure sensing layer includes a
first portion (convex 408, Figure 4) on one surface of the first substrate, and a plurality
of second portions protruding (plurality of concave 409 parts Figure 4, [0058], lines
11-12) from the first portion toward the sensing electrode and the driving electrode
Yasushi teaches, a pressure sensor comprises a dielectric layer, two electrode
layers and a pair of insulating substrates. Yasushi, further teaches that at least one of
the electrodes and the dielectric layer has concave and convex protrusion facing the
other layer. Yasushi pressure sensor detects pressure based on the change of the
contact area of electrode layer and the dielectric layer. The concave and convex
protrusion of the electrode and dielectric layers improves the sensors sensing capability.
According to Yasushi, the sensor can measure capacitance change accurately for both
low and high pressures range improves miniaturization. (Yasushi [0006], [0012]).
Even though Yasushi teaches a pair of electrodes in different layer, it is obvious
that the benefits as evident by above citation can be utilize to design a single electrode
configuration with a dielectric layer protrusion touching the electrode.
Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch .Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley and Ko pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12).



    PNG
    media_image1.png
    544
    788
    media_image1.png
    Greyscale


Examiners note: modified figure 4 showing the protrusion of the dielectric layer.

Regarding claim 3, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 2 , 
Both Harley and Ko are silent wherein the pressure sensing layer includes a first portion on one surface of the first substrate, and a plurality of second portions protruding from the first portion toward the sensing electrode and the driving electrode.

 	Yasushi further teaches, wherein the plurality of second portions (plurality of convex 408 and concave 409 parts Figure 4, [0058], lines 11-12) are in direct contact with the driving electrode and the sensing electrode (Where in the dielectric layer 406 and electrode layer 407 are in contact [0059], lines 4-5, Figure 4).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch .Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley and Ko pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12).



Regarding claim 4, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 3, 
Harley further teaches wherein the first portion is spaced apart (sense electrodes
arranged in rows and drive electrodes arranged in columns [0037], lines 3-4,
Figure 3) from the driving electrode and the sensing electrode with a space there
between (the sparse electrode embodiment [0054] lines 3-4 and 17-18, Figure 13).

Regarding claim 5, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 4, 
Both Harley and Ko are silent wherein a first contact area between a second portion from among the second portions and the driving electrode and between the second portion and the sensing electrode before pressure is applied to the pressure sensor is smaller than a second contact area between the second portion and the driving electrode and between the second portion and the sensing electrode after pressure is applied to the pressure sensor.

 Yasushi further teaches, wherein a first contact area between a  second portion from   among the second portion and the driving electrode and between the second portion and the sensing electrode before pressure is applied to the pressure sensor is smaller(convex parts (103,108) of the electrode layers is decreased, [0033] lines5-9, figure 2a and 2b) than a second contact area between the second portion and the driving electrode and between the second portion and the sensing electrode after pressure is applied to the pressure sensor. (The contact part width of dielectric layer and electrode layer increase [0037] line lines 6-7, Fig 2b). 

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch .Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley and Ko pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12).


Regarding claim 6, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 3, 
	Both Harley and Ko are silent wherein  a cross-section of a second portion from among the second portions has a semi-circular shape, a semi-elliptic shape, a triangular shape, a trapezoidal shape, or a rectangular shape.

Yasushi further teaches wherein the cross-section of a second portion from among the second portions has a semicircular shape, a semi-elliptic shape, a triangular shape, a trapezoidal shape, or a rectangular shape. (depending on the magnitude of pressure, convex parts (103,108) of the electrode layers bite into dielectric layer 106 or the height of each of convex parts (103,108) of the electrode layers is decreased, [0033] lines5-9, figure 2a and 2b). It is implied that the deformation of concave or convex surfaces under pressure can result in the forms of semi- circle, triangular shape or trapezoidal shape.

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch .Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley and Ko pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12).


Regarding claim 7, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 1, 
Both Harley and Ko do not teach the plurality of second portion of the pressure sensing layer protrude towards the first substrate.
Yasushi teaches wherein the pressure sensing layer includes a first portion (plurality of concave 409 parts Figure 4, [0058], lines 11-12) on one surface of the first substrate, and a plurality of second portions indented (convex 408, Figure 4) from the first portion toward the first substrate.

Even though Yasushi teaches a pair of electrodes in different layer, it is obvious
that the benefits as evident by above citation can be utilize to design a single electrode
configuration with a dielectric layer protrusion touching the electrode. According to
Yasushi, the sensor can measure capacitance change accurately for both low and high
pressures range improves miniaturization. (Yasushi [0006], [0012]). 

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance. Yasushi is considered analogous to the
claimed invention because it is pertinent to the protrusion structure of the dielectric layer
with the benefits of increasing the accuracy of capacitance change for different ranges
of pressure.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of Yasushi protrude pressure sensing layer with the benefits
of miniaturization and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)

Regarding claim 9, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 1, 

Harley does not teach the plurality of second portion of the driving and sensing
electrodes protrusion from a first portion.
Yasushi teaches, as claimed in claim 9 the pressure sensor of claim 1, wherein
the driving electrode includes a first driving electrode portion (concave portion 309,
figure 3), and a second driving electrode protruding (convex 308, Figure 3) from the
first driving electrode portion to the pressure sensing layer, and the sensing electrode
includes a first sensing electrode portion, and a second sensing electrode protruding
from the first sensing electrode portion to the pressure sensing layer. (On the surface
of the electrode layer facing the dielectric layer, a plurality of convex 308 parts
and concave 309 parts [0045], lines 9-10, Figure 3)

    PNG
    media_image2.png
    433
    725
    media_image2.png
    Greyscale

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the protrusion structure of the
electrodes with the benefits of increasing the contact area consequently increasing the
accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode protrusion structure of Yasushi with the of above
cited benefits and having a better pressure sensitivity (Yasushi, [0012], lines 9-12).

Regarding claim 10, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 9, 
Both Harley and Ko are silent wherein the second driving electrode portion is in direct contact with the pressure sensing layer, and the second sensing electrode portion is in direct contact with the pressure sensing layer

 Yasushi further teaches,  wherein the second driving electrode portion is in direct contact with the pressure sensing layer, and the second sensing electrode portion is in direct contact with the pressure sensing layer. (Dielectric layer 306 and electrode layer 307 are in contact [0055], lines4-5, Figure 3).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Ko is considered analogous to the claimed invention because  it is pertinent to a display device having a sensor that recognizes the position of and pressure generated by a user's touch .Yasushi is considered analogous to the claimed invention because it is pertinent to the protrusion structure of the dielectric layer with the benefits of increasing the accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley and Ko pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12).


Regarding claim 11,  combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 1, 
Harley does not teach the indentation pattern of sensing electrodes opposite
direction to pressure sensing layer.
Yasushi teaches wherein each of the driving electrode and the sensing
electrode includes an indentation pattern (concave 509, Figure 5) indented in a
direction opposite to the pressure sensing layer. (The whole electrode layer 507 has a
corrugated shape [0062], lines 12, figure 5).


    PNG
    media_image3.png
    344
    493
    media_image3.png
    Greyscale


Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the fine convex and concave
indentation of electrodes creating void spaces When pressure applied the voids
collapses in a very low-pressure range with the benefits of increasing the contact area
consequently, increasing the accuracy of capacitance change for different ranges of
pressure ([0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode indentation pattern of Yasushi with the of above
cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027],
lines 9-12).

Regarding claim 12, combination of Harley, Ko , and Yasushi teaches the pressure sensor of claim 1, 
Harley further teaches wherein each of the driving electrode and the sensing electrode extends along a first direction, and a plurality of the driving electrodes and a plurality of the sensing electrodes are provided; and the plurality of the driving electrodes and the plurality of the sensing electrodes are alternately arranged along a second direction crossing the first direction in a plan view (The layout of electrode array, [0038] line 1, Figure 3 and 4 also Figure 13), and each of the driving electrode and the sensing electrode includes a plurality of patterns.

However, Harley does not teach the electrodes plurality of protrusion patterns.

Yasushi teaches each of the driving electrode and the sensing electrode includes a plurality of patterns. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex and concave parts [0045], lines 9-10, Figure 3).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the fine convex and concave
indentation of electrodes creating void spaces When pressure applied the voids
collapses in a very low-pressure range with the benefits of increasing the contact area
consequently, increasing the accuracy of capacitance change for different ranges of
pressure (Yasushi, [0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode indentation pattern of Yasushi with the of above
cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027],
lines 9-12).

Regarding claim 15, combination of Harley, Ko , and Yasushi teaches the display device of claim 14, Harley further teaches  a display panel (Polarizer layer 114 which forms the top layer of LCD portion 59 of touch screen device 10 [0047] lines 5-6, Figure 9);
Harley does not teach the plurality of second portions of pressure sensing layer
protruding from the first portion toward the electrodes. 
However, Yasushi further teaches, the display device of claim 14, wherein the
pressure sensing layer includes a first portion (convex 408, Figure 4) on one surface of
the first substrate, and a plurality of second portions protruding from the first portion
toward the sensing electrode and the driving electrode (plurality of convex 408 and
concave 409 parts Figure 4, [0058], lines 11-12).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the protrusion structure of the
dielectric layer with the benefits of increasing the accuracy of capacitance change for
different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of Yasushi with the benefits of miniaturization and having a
better pressure sensitivity (Yasushi, [0012], lines 9-12)

Regarding claim 16, is rejected similarly as claim 7.

Regarding claim 18, combination of Harley, Ko , and Yasushi teaches the display panel of claim 14, 
Harley does not teach the plurality of second portion of the driving and sensing
electrodes protrusion from a first portion.
Yasushi further teaches wherein the driving electrode includes a first driving electrode portion (concave portion 309, figure 3), and a second driving electrode portion (convex 308, Figure 3) protruding from the first driving electrode portion toward the pressure sensing layer; the sensing electrode includes a first sensing electrode portion, and a second sensing electrode portion protruding from the first sensing electrode portion toward the pressure sensing layer; and the second driving electrode portion is in direct contact with the pressure sensing layer, and the second sensing electrode portion is in direct contact with the pressure sensing layer. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex parts [0045], lines 9-10, Figure 3).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the protrusion structure of the
electrodes with the benefits of increasing the contact area consequently increasing the
accuracy of capacitance change for different ranges of pressure.

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode protrusion structure of Yasushi with the of above
cited benefits and having a better pressure sensitivity (Yasushi, [0012], lines 9-12)

Regarding claim 19, combination of Harley, Ko , and Yasushi teaches the display panel of  claim 14, 
Harley does not teach the indentation pattern of sensing electrodes opposite
direction to pressure sensing layer.
Yasushi teaches wherein each of the driving electrode and the sensing electrode includes an indentation pattern (concave 509, Figure 5) indented in a direction opposite to the pressure sensing layer. (The whole electrode layer 507 has a corrugated shape [0062], lines 12, Figure 5).

Harley is analogous to the claimed invention because it pertains to the pressure
sensor measuring the change in capacitance due to the change in thickness of the
electrodes and sensing layer when pressure applied. Yasushi is considered analogous
to the claimed invention because it is pertinent to the fine convex and concave
indentation of electrodes creating void spaces When pressure applied the voids
collapses in a very low-pressure range with the benefits of increasing the contact area
consequently, increasing the accuracy of capacitance change for different ranges of
pressure ([0027] lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode indentation pattern of Yasushi with the of above
cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027],
lines 9-12).

Regarding claim 20, combination of Harley, Ko , and Yasushi teaches the display panel of claim 14, 
Harley further teaches wherein each of the driving electrode and the sensing electrode extends along a first direction, and a plurality of the driving electrodes and a plurality of the sensing electrodes are provided; and the plurality of the driving electrodes and the plurality of the sensing electrodes are alternately arranged along a second direction crossing the first direction in a plan view, (Harley, The layout of electrode array, [0038] line 1, Figure 3 and 4 also fig 13), and each of the driving electrode and the one sensing electrode includes a plurality of patterns. Harley does not teach the electrodes plurality patterns. Yasushi teaches, as claimed in claim 20 each of the  driving electrode and the sensing electrode includes a plurality of patterns. (On the surface of the electrode layer facing the dielectric layer, a plurality of convex and concave parts [0045], lines 9-10, Figure 3).

Harley is analogous to the claimed invention because it pertains to the display
device with a display panel and a pressure sensor measuring the change in capacitance
due to the change in thickness of the electrodes and sensing layer when pressure
applied. Yasushi is considered analogous to the claimed invention because it is
pertinent to the fine convex and concave indentation of electrodes creating void spaces
When pressure applied the voids collapses in a very low-pressure range with the
benefits of increasing the contact area consequently increasing the accuracy of
capacitance change for different ranges of pressure (Yasushi, [0027] lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Harley pressure sensor to
incorporate the teachings of electrode indentation pattern of Yasushi with the of above
cited benefits and having a high resolution in the low-pressure range (Yasushi, [0027],
lines 9-12).

Allowable Subject Matter
Claim 13 is allowed.
The following is an examiner’s statement of reasons for allowance:
            Applicant argues on page 10 of the remarks regarding the claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Harley et al. (US 2009/0194344 A 1, hereinafter Harley) and in view of Yasushi Matsuhiro et al. (US 2015/0276531 A 1, hereinafter Yasushi). Applicant has amended claim 13 to incorporate the features of the object to allowable claim 8.

Regarding claim 13, 
The rejection of claim 13 on the ground of 35 U.S.C. 103 has been withdrawn because applicant has amended the claim 13. The prior art of record as considered and understood by the examiner fails to teach or fairly suggest or disclose that the claimed invention especially the amended limitation of the independent claim 13 “-5- 117918236.1Appin No. 16/851,740 Amdt date August 10, 2022Reply to Office action of May 11, 2022wherein the pressure sensing layer includes a first portion on one surface of the first substrate, and a plurality of second portions indented from the first portion toward the first substrate, and the plurality of second portions overlap the driving electrode and the sensing electrode in a thickness direction, and do not overlap a space between the driving electrode and the sensing electrode”. For at least these reasons, the combination of Harley and Yasushi does not disclose or suggest each of the amended features of claim 13.
The closest prior art teaches, Harley teaches a pressure sensor, comprising: a first substrate (cover glass layer 104, Figure 8[0046] line 3); a second substrate facing the first substrate; a pressure sensing layer on one surface of the first substrate facing the second substrate (polarizer layer 114, figure 8, [0046] line 5); and a driving electrode and a sensing electrode on one surface of the second substrate facing the first substrate and spaced apart from each other (electrode array 62 overlies polarizer layer 114, Figure 8, [0046], line 5), wherein the driving electrode and the sensing electrode are on a same layer (electrode array substantially in a single plane, [0046] line 4-5), and the pressure sensing layer includes an uneven structure on a surface facing the driving electrode and the sensing electrode.
Harley does not teach the uneven structure of the sensing layer facing the driving
electrode and the sensing electrode.
However, Yasushi does teach the uneven part of the sensing layer facing the
electrodes. (Yasushi, plurality of convex 408 and concave 409 parts Figure 4,
[0058], lines 11-12).
Both Harley and Yasushi are silent on the absence of second portion overlap in the space between the electrode. However, there is no teaching, suggestion, or motivation for why one skilled in the art would modify the pressure sensor of Harley and Yasushi as in amend claim 13 ““-5- 117918236.1Appin No. 16/851,740 Amdt date August 10, 2022Reply to Office action of May 11, 2022wherein the pressure sensing layer includes a first portion on one surface of the first substrate, and a plurality of second portions indented from the first portion toward the first substrate, and the plurality of second portions overlap the driving electrode and the sensing electrode in a thickness direction, and do not overlap a space between the driving electrode and the sensing electrode”.
The claim 1 is therefore considered to be patentably distinguished from the prior art of records. The prior arts on the record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 13.

 Claims 8 and 17 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.
Regarding claim 8 combination of Harley, Ko, and Yasushi teaches the pressure sensor of claim 7, 
 Yasushi further teaches, wherein the plurality of second
portions overlap the driving electrode and the sensing electrode in a thickness direction
(plurality of concave 409 parts and convex 408, Figure 4, [0058], lines 11-12), and
do not overlap a space between the driving electrode and the sensing electrode.
However, Yasushi does not teach the absence of second portion overlap in the space
between the electrode.
Both Harley and Yasushi are silent on the absence of second portion overlap in the
space between the electrode.
Regarding claim 17, objected similarly as claim 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867        


/NASIMA MONSUR/Primary Examiner, Art Unit 2866